NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                       JESSIE PAUL OGLE, Appellant.

                            No. 1 CA-CR 15-0739
                              FILED 2-7-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2014-150017-001
              The Honorable Bradley H. Astrowsky, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Brown & Little PLC, Tempe
By Matthew O. Brown
Counsel for Appellant
                               STATE v. OGLE
                             Decision of the Court



                        MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Lawrence F. Winthrop joined.


T H O M P S O N, Judge:

¶1            Defendant, Jesse Paul Ogle (Ogle), appeals his convictions
and sentences for sexual assault, kidnapping and sexual abuse. For the
reasons that follow, we affirm.

                FACTUAL AND PROCEDURAL HISTORY

¶2            Ogle managed “Streamate,” a pornographic webcam
business with operations located in Tempe, Mesa, Scottsdale and Phoenix.
To recruit “webcam models,” Ogle posted job listings for administrative
assistant positions. Streamate staff then reviewed the applications and
selected only young women between ages 18 and 26 for interviews.

¶3            When the applicants arrived for their interviews, Streamate
staff informed the young women that the administrative assistant positions
had been filled, but higher-paying positions as web models were available.
The young women who accepted the web model positions were then
trained to meet customers online in a free, public domain and invite the
customers to join them in a “private chat.” Once customers entered the
private chat sphere, they were charged $3-6 per minute to watch the young
women engage in sexually-oriented activity.

¶4             Between 2011 and 2014, five Streamate web models working
at different locations – J.P., K.C., K.W., M.S., and K.D. - independently
reported to police that Ogle had assaulted them. On October 24, 2014, the
state charged Ogle with four counts of sexual abuse (counts 1, 6, 10, 11),
thirteen counts of sexual assault (counts 2, 4, 7, 8, 9, 13, 14, 16, 17, 18, 19, 21,
and 22), and six counts of kidnapping (counts 3, 5, 12, 15, 20, and 23). The
state also alleged aggravating circumstances.

¶5            At trial, Ogle admitted that he had engaged in sex acts with
K.D. M.S., K.C., and K.W., but claimed the encounters were consensual. He
denied engaging in sex acts with J.P.




                                         2
                             STATE v. OGLE
                           Decision of the Court

¶6            After the state’s presentation of evidence, the trial court
entered uncontested verdicts of acquittal on two counts of sexual assault
(counts 9 and 22) and one count of sexual abuse (count 11). The jury then
acquitted Ogle of counts 1, 2, 3, and 12, but found him guilty of the
remaining charges. Ogle waived his right to a jury trial on aggravating
circumstances and the court found two aggravating factors: (1) harm to the
victim, and (2) multiple victims. The trial court then sentenced Ogle to
presumptive, consecutive terms of seven years’ imprisonment on each
count of sexual assault (counts 4, 7, 8, 13, 14, 16, 17, 18, 19, and 21), and
presumptive, concurrent terms of imprisonment on each count of sexual
abuse and kidnapping (counts 5, 6, 10, 15, 20, 23). Ogle timely appealed.
We have jurisdiction pursuant to Arizona Revised Statutes (A.R.S.) §§ 12-
120.21(A)(1) (2016), 13-4031 (2016), and -4033(A)(1) (2016).

                               DISCUSSION

¶7            On appeal, we view the facts in the light most favorable to
upholding the verdict and resolve all reasonable inferences against the
defendant. State v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2, 340 P.3d 1110, 1112 n.
2 (App. 2015) (citing State v. Valencia, 186 Ariz. 493, 495, 924 P.2d 497, 499
(App. 1996)).

   I.     Prosecutorial Misconduct

¶8           Ogle asserts the prosecutor engaged in misconduct by
portraying Ogle as a racist, raising improper matters for the jury’s
consideration, questioning Ogle regarding another witness’s truthfulness,
characterizing Ogle as a liar, and shifting the burden of proof.

¶9            We separately review each instance of alleged prosecutorial
misconduct, and the attendant standard of review for each claim depends
upon whether Ogle objected to the alleged misconduct in the trial court. If
he objected, we review for harmless error, but if he failed to object, we
review only for fundamental error. State v. Henderson, 210 Ariz. 561, 567,
¶¶ 18-19, 115 P.3d 601, 607 (2005). “Error is harmless only if we can say,
beyond a reasonable doubt, that it did not contribute to or affect the
verdict.” State v. Green, 200 Ariz. 496, 501, ¶ 21, 29 P.3d 271, 276 (2001)
(internal quotation and citation omitted). Under harmless error review, the
state bears the burden of proof. Henderson, 210 Ariz. at 567, ¶ 18, 115 P.3d
at 607. Fundamental error, on the other hand, is “error going to the
foundation of the case, error that takes from the defendant a right essential
to his defense, and error of such magnitude that the defendant could not
possibly have received a fair trial.” Id. at ¶ 19 (internal quotation and



                                      3
                              STATE v. OGLE
                            Decision of the Court

citations omitted). Under fundamental error review, the defendant bears
the burden of demonstrating both fundamental error and resulting
prejudice. Id. at ¶ 20.

¶10            Prosecutorial misconduct is not “merely the result of legal
error, negligence, mistake or insignificant impropriety.” Pool v. Superior
Court (Pima Cty.), 139 Ariz. 98, 108, 677 P.2d 261, 271 (1984). Rather, viewed
in its entirety, it is “intentional conduct” that the prosecutor “knows to be
improper and prejudicial, and which he pursues for any improper
purpose.” Id. at 108-09, 677 P.2d at 271-72. To prevail on a claim of
prosecutorial misconduct, a defendant “must demonstrate that the
prosecutor’s misconduct so infected the trial with unfairness as to make the
resulting conviction a denial of due process.” State v. Roque, 213 Ariz. 193,
228, ¶ 152, 141 P.3d 368, 403 (2006) (quotations and citations omitted).
“Reversal on the basis of prosecutorial misconduct requires that the
conduct be so pronounced and persistent that it permeates the entire
atmosphere of the trial.” Id. Thus, even improper comments by the
prosecutor will not warrant reversal of a defendant’s convictions unless
there is a “reasonable likelihood” that the “misconduct could have affected
the jury’s verdict.” State v. Newell, 212 Ariz. 389, 403, ¶ 67, 132 P.3d 833, 847
(2006) (internal quotation and citation omitted).

   A. References to Racism

¶11          To commence his opening statement to the jury, the
prosecutor stated:

       Montgomery, Alabama, December 1st, 1955, 42-year-old Rosa
       Parks refuses to obey the order of bus driver, James Blake, to
       give up her seat to a white passenger. Rosa Parks’ experience
       is the most well-known. But others experience[d] the same
       type of discrimination, including Bayard Rustin, 1942, Irene
       Morgan, 1946, and Sarah Louis Keys, 1952.

       Now, while the places were different and the dates were
       different, each had the same elements in different places and
       different times that it can only truly be said that a pattern had
       formed which pointed not to an isolated incident, an isolated
       incident of discrimination, but a common theme of
       discrimination, a common thread of discrimination.

       And now I want to talk about this case. Five different women
       from four different locations over a two-and-a-half-year
       period of time, who don’t know each other, came forward to


                                       4
                              STATE v. OGLE
                            Decision of the Court

       report that they were sexually assaulted in a particular way
       by a specific person, pointing not to an isolated incident but
       to a pattern.

       And that pattern points to the person who’s guilty of
       committing these sexual assaults, and that pattern all points
       to one person, and that’s Jessie Paul Ogle.

Later, at the end of his closing argument, the prosecutor referred back to his
opening statements regarding Rosa Parks, read a letter Parks had written
in which she recounted her own experience with an attempted sexual
assault, and argued that Parks successfully fought against racial
discrimination because she had community support, but suggested she was
unable to find similar community support to combat sexual assault.

¶12            Although Ogle failed to object in the trial court, he now
contends that the prosecutor’s opening statements and closing argument
improperly linked him to historic racism, leaving the impression he is racist.
Contrary to Ogle’s argument, the record does not reflect that the prosecutor
portrayed him as racist. Instead, viewing the statements and argument in
context, the prosecutor attempted to connect the individual victims’
accounts by characterizing the charged acts as a pattern of behavior, rather
than isolated incidents, and did so by drawing a parallel to several incidents
of historic racial bias, which were part of a broader pattern of systemic racial
discrimination. Clearly, the prosecutor referenced historic racism, but he
did not ascribe any racist views or motivations to Ogle when presenting the
attenuated analogy.

¶13            Moreover, even if the prosecutor’s comments were improper,
the record does not support Ogle’s claim that misconduct so permeated the
trial as to have deprived him of due process. Importantly, both at the
beginning of the trial and before jury deliberations, the court instructed the
jury that the attorneys’ statements were not evidence, and we presume that
the jurors followed these instructions. Newell, 212 Ariz. at 403, ¶ 69, 132
P.3d at 847; see also State v. Bowie, 119 Ariz. 336, 340, 580 P.2d 1190, 1194
(1978) (“Any possible prejudice from the opening statement was overcome
by the court’s cautionary instructions that evidence did not come from the
attorneys and that the verdict must be determined only by reference to the
evidence[.]”). Therefore, Ogle has not shown that fundamental error
resulted from the prosecutor’s statements and argument.

¶14            Next, Ogle contends that the prosecutor improperly inserted
racial issues into the trial by asking one of Ogle’s Streamate employees to



                                       5
                              STATE v. OGLE
                            Decision of the Court

describe the “type of females” she was instructed to select for interviews
when sorting applications. The witness answered “[Ogle] didn’t like black
women, [and] wanted younger.” The prosecutor followed-up by asking
whether there was a specific “age range” sought, and the witness answered
that she looked for women who were at least eighteen years old but did not
graduate from high school before 2006.

¶15           Although Ogle did not raise a contemporaneous objection to
these questions, he subsequently moved in limine to exclude any further
evidence of racial bias in hiring practices. After reviewing the motion, the
court inquired regarding the state’s position, and the prosecutor responded
that he would not argue racial bias or present any evidence regarding that
issue. The trial court then granted Ogle’s motion in limine and neither
party referenced Ogle’s racial hiring preferences again. On this record, and
reading the prosecutor’s questions in context, it is clear that the prosecutor
was attempting to elicit testimony regarding the age of the young women
Ogle targeted, not Ogle’s racial preferences. Accordingly, the prosecutor
did not engage in misconduct by asking that line of questions.

   B. Improper Matters Before the Jury

¶16         Ogle argues the prosecutor engaged in misconduct by
bringing improper matters to the jury’s attention.

¶17            First, during direct examination, victim M.S. testified that she
experienced “intense diarrhea” and was “really sick” after Ogle anally
raped her. On cross-examination, defense counsel questioned whether M.S.
had in fact consented to the sexual activity, which she denied. During
redirect, the prosecutor elicited testimony that M.S. had told Ogle he was
“hurting” her during the assault. The prosecutor then asked, over
objection, whether M.S. sustained any injuries from the assault, and M.S.
stated that she did. The prosecutor inquired regarding the nature of the
injuries, and M.S. testified that she bleeds anally “[e]very time” she uses the
restroom. The prosecutor then asked, “Still to this day?” and M.S.
responded, “To this day still.”

¶18           At that point, the prosecutor concluded his redirect
examination and defense counsel moved to strike M.S.’s injury testimony,
acknowledging he knew M.S. had reported an anal injury on the date of her
forensic exam, but arguing the state had failed to disclose that the injury
persisted. In response, the prosecutor stated that he was aware M.S. had
sustained anal injuries, but did not “know she was going to say that she
was still bleeding today.” After hearing from the parties, the trial court



                                      6
                             STATE v. OGLE
                           Decision of the Court

determined that only M.S.’s injuries at the time of the assault had been
disclosed, and therefore struck her final statement regarding the current
state of her resulting injuries.

¶19           Pursuant to Arizona Rule of Criminal Procedure 15 (Rule 15),
the state must disclose, among other things, the name and written or
recorded statement of any witness, any law enforcement reports, and the
results of any physical examinations or scientific tests. Applying the rule
here, the record reflects that the state disclosed the forensic report from
M.S.’s physical examination to the defense. Indeed, defense counsel
acknowledged that he knew M.S. had reported an injury.

¶20         On this record, there is no basis to conclude that the state
subsequently obtained and failed to disclose an updated statement from
M.S. regarding the state of her current injuries. To the contrary, the
prosecutor specifically avowed that he was unaware that M.S. still
experienced bleeding as a result of the sexual assault. Accordingly, the
prosecutor neither failed to comply with Rule 15 nor engaged in
misconduct on this basis.

¶21           Nonetheless, even if the state failed to comply with Rule 15’s
disclosure requirements and the prosecutor’s question was improper, any
potential harm was cured when the trial court struck M.S.’s testimony
regarding the current state of her injuries and instructed the jury not to
consider it. We presume jurors follow their instructions and Ogle has failed
to present any evidence to overcome this presumption. See Newell, 212 Ariz.
at 403, ¶ 69, 132 P.3d at 847. Therefore, even assuming the prosecutor
improperly elicited the injuries testimony from M.S., any error was
harmless.

¶22          Second, Ogle contends the prosecutor improperly elicited
testimony that he had a venereal disease.

¶23              During direct examination, K.W. testified that Ogle attempted
to kiss her mouth, which she repeatedly resisted. He, however, “got [her]
on, . . ., the side of [her] mouth.” On cross-examination, defense counsel
asked K.W. whether she was afraid she may have contracted a sexually
transmitted disease from Ogle, and K.W. answered that she was concerned
about venereal diseases and had requested testing when she went to urgent
care following the assault. On redirect examination, the prosecutor asked
K.W. whether Ogle “had some sort of herpes or something on his mouth.”
Defense counsel objected, arguing the question was beyond the scope of
cross-examination, which the trial court sustained.



                                      7
                             STATE v. OGLE
                           Decision of the Court

¶24           Contrary to the trial court’s ruling that the prosecutor’s
question was improper, the record reflects that defense counsel elicited
testimony on cross-examination regarding K.W.’s concern about sexually-
transmitted diseases, and the prosecutor’s subsequent attempt to clarify
why K.W. suspected Ogle may have a venereal disease was therefore not
beyond the scope. Nonetheless, even if the question was improper, the trial
court sustained the objection and later instructed the jurors to disregard any
answers given when the court sustained an objection. We presume jurors
follow their instructions and Ogle has failed to present any evidence to
overcome this presumption. See Newell, 212 Ariz. at 403, ¶ 69, 132 P.3d at
847. Therefore, even if the prosecutor improperly questioned K.W.
regarding the basis for her belief that Ogle had a venereal disease, any error
was harmless.

¶25           Last, Ogle asserts the prosecutor engaged in misconduct by
comparing the victims in this case to Rosa Parks. Specifically, Ogle argues
the prosecutor’s attempt to analogize “the plight” of the victims to that of a
recognized and revered historical figure “essentially ask[ed] the jury to
convict” in order to “protect community values and preserve civil order.”

¶26           Prosecutors are given “wide latitude” in presenting closing
argument to the jury. State v. Goudeau, 239 Ariz. 421, 466, ¶ 196, 372 P.3d
945, 990 (2016). This latitude is not unlimited, however, and a prosecutor
exceeds permissible bounds “when he uses his remarks to inflame the
minds of jurors with passion or prejudice” and urges the jurors to convict a
defendant in order to protect community values independent of the
defendant’s guilt or innocence. State v. Herrera, 174 Ariz. 387, 396, 850 P.2d
100, 109 (1993).

¶27           Here, the prosecutor’s statements comparing the victims to
Rosa Parks arguably “had emotional overtones,” but “some amount of
emotion in closing argument is not only permissible, it is to be expected.”
State v. Zaragoza, 135 Ariz. 63, 68, 659 P.2d 22, 27 (1983). Read in context,
the prosecutor’s statements regarding unity and support emphasized that
the individual victims’ accounts were strengthened by their overlapping
evidence and commonality. At no point did the prosecutor “improperly
appeal to the jurors’ emotions, passions or prejudices by urging them to
convict [Ogle] for reasons wholly irrelevant to his own guilt or innocence.”
Herrera, 174 Ariz. at 397, 850 P.2d at 110 (internal quotation omitted).
Therefore, the prosecutor’s closing argument did not exceed permissible
bounds.

¶28


                                      8
                             STATE v. OGLE
                           Decision of the Court

   C. Question Regarding Witness’s Truthfulness

¶29            On cross-examination, the prosecutor questioned Ogle at
length regarding Streamate’s recruitment of web models, including the
false job postings for administrative assistants. The prosecutor then asked
whether Ogle directed the marketing, which he denied. At that point, the
prosecutor attempted to impeach Ogle’s testimony with the statement of
Streamate employee Chelsea Baker, who testified that Ogle directed
Streamate’s marketing. Ogle disputed the prosecutor’s characterization of
Baker’s testimony, saying “I don’t believe she [testified that Ogle directed
marketing].” The prosecutor responded, without objection, “Yes, she did.
Are you saying she’s lying?” and Ogle answered, “I’m saying that you
didn’t hear her the way I heard her.”

¶30           “[Q]uestioning a witness on whether another witness lied”
may “invade the jury’s province to determine witness credibility” and fail
to account for other possible explanations for contradictory testimony. State
v. Morales, 198 Ariz. 372, 375, ¶ 12, 10 P.3d 630, 633 (App. 2000). Despite
these concerns, such questions are not always improper, but “the safest and
recommended course is for parties to refrain from asking such questions.”
Id. at ¶ 13. Nonetheless, “ ‘[w]ere they lying’ questions alone will rarely
amount to fundamental error.” Id. at 376, ¶ 15, 10 P.3d at 634.

¶31            In this case, Ogle had the opportunity to dispute the
prosecutor’s characterization of Baker’s testimony and explain his role in
recruiting webcam models. Given Ogle’s ability to attribute any alleged
inconsistency between Baker’s testimony and his own to a
misunderstanding, and the trial court’s instruction that the attorneys’
statements were not evidence and the jurors were the sole triers of witness
credibility, the prosecutor’s question, if improper, was not prejudicial.

   D. Referring to Ogle as a Liar

¶32          At the outset of cross-examination, the prosecutor asked,
without objection, “I’d like to start with something that I think we can all
agree on, that you’re a liar, aren’t you?” Ogle responded, “I don’t
necessarily agree with that.” The prosecutor then questioned Ogle
thoroughly regarding Streamate’s hiring practices, specifically referencing
the victims’ testimony that they had responded to job postings for
administrative assistants, not web models.

¶33           A prosecutor should refrain from expressing a “personal
belief about the credibility of a witness,” see State v. Lamar, 205 Ariz. 431,
441, ¶ 54, 72 P.3d 831, 841 (2003), but may comment on a witness’s


                                      9
                              STATE v. OGLE
                            Decision of the Court

credibility when the “remarks are based on the facts in evidence.” State v.
Williams, 113 Ariz. 442, 444, 556 P.2d 317, 319 (1976). Moreover, even an
improper comment on a witness’s truthfulness or lack thereof “does not rise
to the level of fundamental error.” Lamar, 205 Ariz. at 441, ¶ 54, 72 P.3d at
841.

¶34            Applying these principles here, the prosecutor characterized
Ogle as a liar during cross-examination, but clearly tethered the description
to evidence already presented regarding Streamate’s bait-and-switch
recruiting techniques and Ogle’s role as manager of operations. Because
the prosecutor presented the characterization during cross-examination,
Ogle had the opportunity to respond directly, refute the characterization,
and provide an alternative explanation for the perceived inconsistencies
between his testimony and that of other witnesses regarding his role in
recruitment. In addition, the court instructed the jury that the attorneys’
statements were not evidence and the jurors alone determined witness
credibility. See State v. King, 110 Ariz. 36, 43, 514 P.2d 1032, 1039 (1973)
(holding prosecutor’s expression of personal opinion as to defendant’s guilt
and at least two avowals as to a witness’s credibility did not prejudice the
defendant, so as to warrant reversal, because the court instructed the jury
that the lawyers’ statements were not evidence). Therefore, even assuming
the prosecutor’s question was improper, it did not constitute fundamental
error.

   E. Burden Shifting

¶35          During his direct examination, Ogle testified that he had
exchanged texts with some of the victims before they reported that he had
assaulted them. On cross-examination, the prosecutor referenced this
testimony and questioned Ogle’s failure to present the text messages as
evidence “to prove, or corroborate” his story. At that point, the parties
approached the bench and the trial court admonished the prosecutor to
avoid using the word “prov[e]” when discussing Ogle’s failure to present
evidence. The prosecutor then questioned Ogle’s failure to call several
witnesses that he alleged could corroborate portions of his testimony.

¶36            A prosecutor may question or comment on a defendant’s
failure to produce evidence to support an affirmative defense without
shifting the burden of proof, provided the prosecutor does not “call
attention to the defendant’s own failure to testify.” State v. Fuller, 143 Ariz.
571, 575, 694 P.2d 1185, 1189 (1985); see also State v. Sarullo, 219 Ariz. 431,
437, ¶ 24, 199 P.3d 686, 692 (App. 2008) (“When a prosecutor comments on
a defendant’s failure to present evidence to support his or her theory of the


                                      10
                              STATE v. OGLE
                            Decision of the Court

case, it is neither improper nor shifts the burden of proof to the defendant
so long as such comments are not intended to direct the jury’s attention to
the defendant’s failure to testify.”).

¶37          In this case, Ogle testified at trial and explained that he had
consensual sexual activity with four of the victims and no sexual encounters
with the remaining victim. Given Ogle’s trial testimony, the prosecutor’s
questions addressing his failure to present evidence supporting his defense
were within permissible bounds and did not constitute improper burden
shifting.

   F. Cumulative Misconduct

¶38          Finally, Ogle argues the cumulative effect of prosecutorial
misconduct in this case warrants reversal.

¶39           Even when individual acts of prosecutorial misconduct are
harmless, the cumulative effect of the incidents may demonstrate “that the
prosecutor intentionally engaged in improper conduct and did so with
indifference, if not a specific intent, to prejudice the defendant[.]” Roque,
213 Ariz. at 228, ¶ 155, 141 P.3d at 403 (internal quotation and citation
omitted). Therefore, after reviewing each separate incident for error, “we
must evaluate their cumulative effect on the trial.” Id.

¶40            In this case, having found no action by the prosecutor that
constitutes misconduct, “there can be no cumulative effect of misconduct
sufficient to permeate the entire atmosphere of the trial with unfairness.”
State v. Bocharski, 218 Ariz. 476, 492, ¶ 75, 189 P.3d 403, 419 (2008).

   II.     Jury Instruction

¶41            Ogle contends the trial court committed reversible error by
failing to instruct a reconstituted jury to commence its deliberations anew.
Because Ogle did not raise this objection in the trial court, we review only
for fundamental, prejudicial error. See Henderson, 210 Ariz. at 567, ¶¶ 19-
20, 115 P.3d at 607.

¶42            Pursuant to Arizona Rules of Criminal Procedure 18.5(h)
(Rule 18.5(h)), “[i]n the event a deliberating juror is excused . . ., the court
may substitute an alternate juror . . . to join in the deliberations. If an
alternate joins the deliberations, the jury shall be instructed to begin
deliberations anew.” (Emphasis added.) Although a trial court’s failure to
instruct a reconstituted jury to commence deliberations anew, as mandated
by Rule 18.5(h), is clear error, “the omission of such an instruction does not


                                      11
                             STATE v. OGLE
                           Decision of the Court

always require reversal of a conviction.” State v. Kolmann, 239 Ariz. 157,
162, ¶ 19, 367 P.3d 61, 66 (2016) (citations omitted). To make the required
additional showing of prejudice, a defendant “must show that the trial
court’s failure to instruct the reconstituted jury to begin deliberations anew
denied him a deliberative, impartial, unanimous jury verdict, not merely
that the jury could have reached a different result had the instruction been
given.” State v. Dalton, 241 Ariz. 182, __, ¶ 18, 385 P.3d 412, 417 (2016),
vacating and remanding 239 Ariz. 74, 78, ¶ 9, 366 P.3d 133, 137 (App. 2016).

¶43            Here, after the attorneys presented their closing arguments,
the trial court provided the jury with its final instructions and designated
Jurors 3 and 14 as alternates. Only five minutes after the jurors retired “to
consider their verdicts[,]” the court recessed until 10:45 a.m. on September
21, 2015, “at which time the jury [was scheduled to] commence
deliberations.” However, on the morning of September 21, Juror 5 did not
appear and court personnel were unable to contact the juror by telephone.
The trial court excused Juror 5 from service and Juror 3 was selected to join
the remaining jurors for deliberations.

¶44           Contrary to Ogle’s argument, however, the record reflects
that Juror 3 did not in fact join existing deliberations, but was present for
all jury deliberations. Because Juror 3 was present for all deliberations,
there is no basis for this court to conclude that the trial judge’s failure to
instruct the jurors to begin their deliberations anew denied Ogle a
“deliberative, impartial, unanimous jury verdict.”




                                     12
                     STATE v. OGLE
                   Decision of the Court

                       CONCLUSION

¶45   Ogle’s convictions and sentences are affirmed.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                13